DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 06/21/2022, is acknowledged.

3.  Claims 9-16 are pending.

4.  Applicant’s election with traverse of Group I, claims 9-16 directed to a recombinant nucleic acid molecule and residues 102-115 of SEQ ID NO: 2 as the polypeptide sequences and no additional immunostimulatory  as the species, filed on 06/21/2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

5. Claims 9-16  are under examination as they read on a recombinant nucleic acid molecule having a sequence that hybridizes under stringent conditions with the complement of a nucleic acid encoding a polypeptide or having a sequence with at least about 95% homology to a nucleic acid encoding the polypeptide, wherein the nucleic acid molecule is only as long as required
to encode the polypeptide, wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid sequence selected from the group consisting of residues 102- 115 of SEQ ID NOs: 1-16, vectors and host cells and residues 102-115 of SEQ ID NO: 2 as the polypeptide sequences and no additional immunostimulatory  as the species.
   
6.  Applicant’s IDS, filed 01/15/2021, is acknowledged. 

7. The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.  Fig. 7 has described two Gal1 amino acid sequences, which must have a sequence identifier.  Correction is required.
8. The specification at [0007], [0108] is objected to because it SEQ ID Nos: 1, 3, 5, 7, 9, 11, 13, 15 as polypeptide . . . comprising an amino acid sequence . . However, said sequences are nucleic acids and are limited to their nucleic acid components (see Table 3 of the specification) . Correction is required. For Example the specification discloses “a recombinant polypeptide of less than or equal to about 60 amino acids in length comprising an amino acid sequence that is at least 80% identical to an amino acid sequence selected from the group consisting of residues 102-115 of SEQ ID NOs: 1-16 is provided” [0007].
9.  It is noted that residues 102-115 of SEQ ID NOs: 2 (human), 6 (Monkey), 8 (chimp), and 16 (cow) are identical and residues 102-115 of SEQ ID NO:4 (mouse) and 10 (rat) are also identical.

10.  35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

11.  Claim 9 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of natural, a recombinant nucleic acid molecule having a sequence that hybridizes with the complement of a nucleic acid encoding a polypeptide or having a sequence with at least about 95% homology to a nucleic acid encoding the polypeptide; wherein the nucleic acid molecule is only as long as required to encode the polypeptide; wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid sequence selected from the group consisting of residues 102-115 of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16, without significantly more.  Since a nucleic acid encoding residues 102-115 of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16, without significantly more. This judicial exception is not integrated into a practical application because it lacks markedly different characteristics from any naturally occurring counterpart. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed recombinant polypeptide product is not markedly different  form its naturally occurring counterpart because it conveys the same nucleic acid components.

The claimed nucleic acid fragments encompass naturally occurring nucleic acid encoding amino acid residues 102-115 of Gallectin-1 of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16.   In accordance with the principles in Myriad, the substance of claim 9 is the genetic information embodied in, and conveyed by, the nucleic acid sequence. Whilst the peptides coded for by this information may not exist in nature, being isolated fragments of a naturally-occurring peptide, the information that forms the substance of claim 9 remains unchanged from its naturally occurring counterpart. As per D'Arcy v Myriad Genetics Inc [2015] HCA 35, that genetic information is the same as the genomic nucleic acid sequence. As such, the genetic information is not considered to be "made" and as such does not satisfy the requirements of a manner of manufacture as defined in 101.

Claim 9 is directed the nucleic acid molecules encoding amino acid residues 102-115 of SEQ ID NO: 2 (human), 4 (mouse), 6 (monkey), 8 (chimp), 10 (rat), 12 (dog), 14 (chicken), and 16 (cow) (galectin-1). The specification at page 84 discloses that results indicate that the 8F4 mAb binds Gall within amino acid residues 102-115, whereas the 8A12 mAb binds Gall within amino acid residues 116-135 (Figure 5). Such nucleic acid molecule encoding polypeptides are identical to a nucleic acid fragments naturally occurring nucleic acid molecule molecules are not patent eligible subject matter, i.e., they are judicial exceptions to patentable subject matter.   

The Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013), found that a polynucleotide is a product of nature, even if it has been isolated. It further follows, that the isolation of a polypeptide does not render the polypeptide structurally different from one found in nature. Given this, the claimed compositions do not provide for any particular alterations that would render the compositions markedly different from a natural polypeptide composition.  Courts have held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are ‘‘products of nature’’, Myriad, 133 S. Ct. at 2111, that fall under the laws of nature or natural phenomena exception.

The Supreme Court has held that naturally occurring products and some manmade products that are essentially no different from a naturally occurring product are “products of nature” (Association for Molecular Pathology v. Myriad Genetics, Inc., 569 US. 133 S. Ct. 2107 (2013) (Myriad”) that fall under the laws of nature or natural phenomena exception.  To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, an analysis is performed in which it is first determined if a claim includes a nature-based product that has markedly different characteristics form the corresponding naturally occurring product, and if it does not, then it is determined whether or not other elements of the claim are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself (see The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), at pages 50-57).

The MPEP states that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Thus, a synthetic, artificial, or non-naturally occurring product such as a cloned organism or a human-made hybrid plant is not automatically eligible because it was created by human ingenuity or intervention. See, e.g., In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1337, 110 USPQ2d 1668, 1671-72 (Fed. Cir. 2014) (cloned sheep); cf. J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred Int’l, Inc., 534 U.S. 130-132, 60 USPQ2d 1868-69 (2001) (hybrid plant). Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from any naturally occurring counterpart. See MPEP 2106.04(b) II.

Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
 Regarding Step 1 of the PEG, the claims are directed to the statutory category of a product.
Step 2 A: prong one, Dose the claim recite natural phenomenon.

Yes, the claims are directed to a nucleic acid molecule encoding Galectin-1 amino acid residues 102-115.

Step 2 A: prong two,  Does the claim recites additional elements that integrate the JE into a practical Application. 

The claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s).  In particular, the naturally occurring amino acid residues 102-115 of galectins  (i.e., SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, and 16) and its encoding nucleic acids are not different from it natural occurring counterpart (see for example see the Art applied below).   Step 2A Prong 1 (which addresses whether the claim recites a judicial exception; here it is the natural product) and 2A Prong 2 (which addresses whether the claim integrates it into a practical application) analysis are applied.  A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception (Step 2A Prong 1, YES). There is naturally occurring counterpart to the nature-based product. The claims include a product having no markedly different characteristics from the product's naturally occurring counterpart in its natural state, the claim is directed to an exception (Step 2A, Prong 2: YES). The claims as a whole do not integrate additional elements that are sufficient to amount to significantly more than the judicial exception.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The recitation “recombinant” does not change the structure, the function or provide different functional characteristics of Gal of claimed SEQ ID NOs.  In other words, the encoded galectins fragment 102-115 is not markedly different, from its naturally occurring counterpart, and thus is directed to a ‘‘product of nature’’ exception (Step 2A: YES).  However, the claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). The claims are not eligible and should be rejected under 35 U.S.C. 101.  
Viewed as a whole, no additional claim element(s) are provide to add any meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself (see Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107 (2013).).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim 13-15 directed to an exception should be analyzed to determine whether any element, or combination of elements, in the claim is sufficient to ensure that the claim amounts to significantly more than the exception. The claims do not include any additional features that could add significantly more to the exception (Step 2B: NO). The claims are not eligible under 35 U.S.C. 101.

The additional material such as specific immunostimulatory agents including immune checkpoint inhibitors such as those recited in claim 15 do not provide markedly difference of a nature-based combination when compared to the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based combination are the same as the characteristics of the individual components in their natural state.

Applicant is directed to the Interim Guidance on Patent Subject Matter Eligibility under 35 USC §101.

 

12. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


13.  Claims 9-16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

 i) The recitation of “hybridizes under stringent conditions” in claims 9 and dependent claims 10-16 is ambiguous.  The specification discloses on pages 3 fails to provide parameters for calculating such conditions, in the absence of a clear definition of the metes and bounds of this phrase it is unclear which conditions are actually claimed.  

ii) The recitation of “the composition is capable of eliciting neutralizing anti-Gal1 antibodies in mammals” in claim 16 is ambiguous, it is not clear how an immunogenic composition comprising a nucleic acid molecule would be capable of eliciting neutralizing anti-Gal1 antibodies in mammals. Immunizing with nucleic acid molecule would only produce anti-nucleic acid antibodies but not neutralizing anti-Gal1 antibodies.

  

14. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
15.  Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims encompass a genus of “nucleic acid molecule having a sequence that hybridizes under stringent conditions with the complement of a nucleic acid encoding a polypeptide  or having a sequences with at least about 95% homology to a nucleic acid encoding the polypeptide; wherein the nucleic acid molecule is only as long as required to encode the polypeptide; wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid sequence selected from the group consisting of residues 102-115 of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16”.  

 The instant claims encompass in their breadth any nucleic acid encoding a polypeptide with at least about 80% identity to amino acid residues 102-115 of SEQ ID NO:2,4,6,8,10,12,14,16; or any nucleic acid that “hybridizes under stringent conditions”, including those that comprise a “subsequence” (a nucleic acid encoding a polypeptide); or nucleic acids encoding subsequences of SEQ ID NO: 2, 2, 6, 8, 10, 12, 14, 16 (at least 80% identical to an amino acid sequence selected from the group consisting of residues 102-115).  

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of eliciting neutralizing anti-Gal1 antibodies in mammals.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.

The specification at [0194] provides compositions useful as immunogens (e.g., polypeptides, nucleic acids, vectors, host cells, immunogenic compositions, and the like described herein). Such immunogens can be administered in any of a number of routes known in the art (e.g., to be compatible with eliciting strong antibody responses).  The specification discloses that immunogenic composition comprising a nucleic acid is capable of eliciting neutralizing anti-Gal1 antibodies in mammals [0011].

The specification at [0262] discloses that these results indicate that the 8F4 mAb binds Gal1 within amino acid residues 102-115 (see Fig. 4 and 5).  Figs. 5, 7 shows the epitope binding site  of 8F4 antibody on Gal1 as residues 102-115.

The specification discloses that  the polypeptide or an agent that encodes or produces the polypeptide (e.g., a nucleic acid, vector, host cells, and the like) can be used to prepare antibodies by immunizing a suitable subject, (e.g., human, monkey, rabbit, goat, mouse or other mammal) with the immunogen as further described herein. An appropriate immunogenic preparation can contain, for example, recombinantly expressed protein or a chemically synthesized protein. The preparation can further include an adjuvant, such as Freund's complete or incomplete adjuvant, or similar immunostimulatory agent [0116].

The claims encompass a nucleic acid molecule encoding a polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid residues 102-115 of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16.  However, the prior art have shown tht two proteins which share 98% identical in their sequences have distinct functions (see Seffernick et al (2001), J Bacteriol 183(8):2405-2410).

The specification fails to show that by immunizing a suitable subject with the claimed nucleic acid encoding the amino acid residues 102-112 of Galectin-1 of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16 would result in anti-Gal1 antibodies.  Neither the prior art nor the specification show that by immunizing with a nucleic acid encoding protein-X would result in anti-protein-X antibodies. The specification at [0116] discloses that a polypeptide as an antigen to produce antibodies.  No showing that a nucleic acid antigen would produce anti-protein antibodies.  The intended use of claimed nucleic acid molecules are scientifically not sound. 

The specification fails to show that the 8F4 mAb binds residues 102-115 PDGHEFKFPNRLNM of SEQ ID NO: 4 and 10, PXDGYTFKFPNRLNL of SEQ ID NO: 12 and PEVEFEFPNRLGME of SEQ ID NO: 14.  Colman et al. (Research in Immunology, 1994; 145(1): 33-36, IDS) teach single amino acid changes in an antigen can effectively abolish antibody antigen binding. Abaza et al. (Journal of Protein Chemistry, Vol. 11, No. 5, 1992, pages 433-444, IDS) teaches single amino acid substitutions outside the antigenic site on a protein effect antibody binding. Further, Lederman et al. (Molecular Immunology 28: 1171-1181, 1991, IDS) disclose that a single amino acid substitution in a common allele ablates binding of a monoclonal antibody (see entire document). 

A description of a genus of polypeptide sequences may be achieved by means of a recitation of a representative number of recombinant polypeptide of less than or equal to about 60 amino acids in length comprising an amino acid sequence that is at least 80% identical to an amino acid sequence of SEQ ID NO: 2, falling within the scope of the genus, or of a recitation of structural features common to the genus, which features constitute a substantial portion of the genus.  Regents of the University of California V. Eli Lilly&CO., 119F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).

There is no described or art-recognized correlation or relationship between the structure of the invention, the pair of modified galectin-1 molecules and its capability to elicit neutralizing anti-Gal1 antibodies in mammals, the feature deemed essential to the instant invention. Therefore, one of skill in the art would not envisage, based on the instant disclosure, the claimed genus of modified Gal1 of residues 102-115  which retain the features essential to the instant invention.

Claim 9 also encompasses a nucleic acid molecule having a sequence that hybridizes under stringent conditions with the complement of a nucleic acid encoding a polypeptide which is less than or equal to about 60 amino acid  in length and comprising an amino acid sequence that is at least 80% identical to an amino acid residues 102-115 of SEQ ID NOs:2,4,6,8,10,12,14,16.

The specification fails to disclose an actual reduction to practice and the complete chemical structure of any species of the claimed genus of nucleic acids (i.e., encoding less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid residues 102-115 of SEQ ID NOs: 2,4,6,8,10,12,14,16. The specification does not indicate that any nucleic acids that both hybridize to the complement of a nucleic acid encoding the amino acid residues 102-115 of Gal1 polypeptide under highly stringent conditions have been placed into a public depository.

Because hybridization under highly stringent conditions requires a high degree of structural complementarity, nucleic acids that hybridize to the complement of a nucleic acid encoding the amino acid residues 102-115 of Gal1 polypeptide must share many nucleotides in common with encoding nucleic acid. Thus, the claimed genus necessarily includes partial structures of SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15. The disclosure of SEQ ID NO: 1, 3, 5, 7, 9, 11, 13,15 combined with the knowledge in the art regarding hybridization would put one in possession of the genus of nucleic acids that would hybridize under stringent conditions to SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15. However, without a recognized correlation between structure and function, those of ordinary skill in the art would not be able to identify without further testing which of those nucleic acids that hybridize to SEQ ID NO: 1, 3, 5, 7, 9, 11, 13, 15 would also encode a polypeptide having residues 102-115 and capable of eliciting neutralizing anti-Gal1 antibodies in mammals and stimulates tyrosine kinase activity. Thus, those of ordinary skill in the art would not consider the applicant to have been in possession of the claimed genus of nucleic acids based on the single species disclosed.
 

15.  Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

The claims encompass a genus of “nucleic acid molecule having a sequence that hybridizes under stringent conditions with the complement of a nucleic acid encoding a polypeptide  or having a sequences with at least about 95% homology to a nucleic acid encoding the polypeptide; wherein the nucleic acid molecule is only as long as required to encode the polypeptide; wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid sequence selected from the group consisting of residues 102-115 of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, and 16” which is capable of eliciting neutralizing anti-Gal1 antibodies in mammals.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification does not provide a sufficient enabling description of the claimed invention.  The specification discloses only a single nucleic acid sequence (SEQ ID NO:1, 3, 5, 7, 9, 11, 13, 15) encoding a single polypeptide (SEQ ID NO: 2, 4, 6, 8,1 0, 12, 14, 16) capable of eliciting neutralizing anti-Gal1 antibodies in mammals.  The instant claims encompass in their breadth any nucleic acid encoding a polypeptide “with at least about 95% homology to a nucleic acid encoding the polypeptide, wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid sequence  selected from the group consisting of residues 102-115 of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16”; or any nucleic acid that “hybridizes under moderate or stringent conditions”, including those that comprise a “subsequence” of SEQ ID NO:1, 3, 5, 7, 9, 11, 13, 15 (a nucleic acid molecule having a sequence hybridizes under stringent conditions with the complement of a nucleic acid encoding a polypeptide); or nucleic acids encoding subsequences of SEQ ID NO:1, 2, 4, 6, 8,1 0, 12, 14, 16 (the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid sequence selected from the group  consisting of residues 102-115 of SEQ ID NOs: 2, 4, 6, 8,1 0, 12, 14, 16).

However, there does not appear to be sufficient guidance in the specification as filed as to how the skilled artisan would make and use the various nucleic acids recited in the instant claims.  A person of skill in the art would not know which sequences are essential, which sequences are non-essential, and what particular sequence lengths identify essential sequences.  There is insufficient guidance to direct a person of skill in the art to select particular sequences or sequence lengths as essential for eliciting neutralizing anti-Gal1 antibodies in mammals.  Without detailed direction as to which nucleic acid sequences are essential to the function of the encoded polypeptide, a person of skill in the art would not be able to determine without undue experimentation which of the plethora of nucleic acid sequences encompassed by the instant claims would share the ability of eliciting neutralizing anti-Gal1 antibodies of the encoded the less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid residues 102-115 of SEQ ID NO:2, 4, 6, 8, 10, 12, 14, 16, other than the nucleic acid encoding amino acid residues 102-115 of SEQ ID NO:2.   

The art acknowledges that function cannot be predicted based solely on structural similarity to a protein found in the sequence databases and recognized that it was unpredictable if any functional activity will be shared by two polypeptides having less than 100% identity over the full length of their sequences. Attwood (Science 2000; 290:471-473) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.  Further, the prior art have shown tht two proteins which share 98% identical in their sequences have distinct functions (see Seffernick et al (2001), J Bacteriol 183(8):2405-2410).

In view of this unpredictability; the skilled artisan would not reasonably expect a polypeptide having anything less than 100% identity over the full length of SEQ ID NO:1 to share the same function as the amino acid 102-115 of SEQ ID NO:2.  The limitation “the polypeptide is less than or equal to about 60 amino acis in length and comprising an amino acid sequence that is at least 80% identical to an amino acid . . . residues 102-115 of SEQ ID NOs: 2, 4, 6, 8, 10, 12, 14, 16” is not seen as providing a requisite functional activity for the nucleic acid encoding the polypeptide both because even if the polypeptide is limited to up to 60 amino acids, there are still numerous functional activities encompassed besides eliciting neutralizing anti-Gal1 antiboides.  Neither is antibody binding seen as sufficiently limiting since an antibody epitope may be as small as 6-15 shared amino acid residues (e.g., Lerner  Nature 1982; 299:592-596, see page 595-596) and places no limitations on the function of the protein containing the polypeptide sequence recognized.  Thus the recitation of percent identity language, in the absence of a testable function and limitations regarding the sequence length over which the percent identity is required; does not allow the skilled artisan to make and use the encoding nucleic acids commensurate in scope with the instant claims without undue experimentation.

The fact that two nucleic acid sequences will hybridize under stringent conditions does not in and of itself require that the two sequences share any functional activity.  Thus the same observations apply to the recitation that the nucleic acid “sequence hybridizes under stringent conditions” as were noted above with respect to “percent identity” language.  Further, it was well known in the art at the time the invention was made that hybridization could occur between two sequence based upon short stretches of 100% identity.  Thus a great deal of sequence variability with respect to the full-length nucleic acid is possible.  Even when limited as in claim 9 to encoding amino acid sequence tht is at least 80% identical to an amino acid residues 102-115  of SEQ ID NOs:2, 4, 6, 8, 10, 12, 14, 16, in the absence of a clear recitation that the identity is over a specific length of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16 the claim reads on subsequences.  Finally, hybridization under conditions other than high stringency would be expected to permit a great deal of variation between the two hybridizing sequences, making it even more unpredictable that the two sequences would share the same function.   

The instant claim language appears to encompass subsequences.  For example, claim 9 recites a nucleic acid encoding a polypeptide wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid residues 102-115 of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16 or having a sequence with at least about 95% homology to a nucleic acid encoding a polypeptide, wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid residues 102-115 of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16.  Such a recitation does not require that the nucleic acid encode the full length sequence set forth in SEQ ID NO: wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid residues 102-115 of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16; but rather encompasses any amino acid sequence comprising either the full length of SEQ ID NO:1 or any subsequence.  However, the specification does not appear to have provided sufficient guidance as to which subsequences of SEQ ID NO: wherein the polypeptide is less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is at least 80% identical to an amino acid residues 102-115 of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16  would share the function of binding to 8F4 antibody.  Neither does the specification appear to have provided any working examples of any functional subsequences.  Thus it would require undue experimentation of the skilled artisan to determine which subsequences of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16  would have the function of the residues 102-115 of Gal1, and in turn identify nucleic acid subsequences of SEQ ID NO:1, 3, 5, 7, 9, 11, 13, 15 which encode these subsequences.

Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  Without sufficient guidance, the changes which can be made in the instantly recited nucleic acid sequences and still encode a polypeptide that maintains the functional properties of the polypeptide of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16 is unpredictable, as is the identity of which subsequences would encode a functional polypeptide; thus the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.

Applicant is reminded that any amendment must point to a basis in the specification so as not to add new matter.  See MPEP 714.02 and 2163.06.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.



 


16.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


17.  Claim  9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. FN092011.1 (2009).

The Genbank accession FN092011.1 teaches an isolated nucleic acid molecule having a sequence that would hybridize under stringent conditions with the complement of a nucleic acid encoding a polypeptide or having a sequence having 100% homology to a nucleic acid encoding the polypeptide, wherein the polypeptide less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is 100% identical to residues 102-115 of SEQ ID NO: 2. 

Qy          1 ProAspGlyTyrGluPheLysPheProAsnArgLeuAsnLeu 14
              ||||||||||||||||||||||||||||||||||||||||||
Db         51 CCAGATGGATACGAATTCAAGTTCCCCAACCGCCTCAACCTG 92
 
The optional limitation recited in claim 9 are optional and recited in the alternative in the claim, the prior art isolated the nucleic acid sequence. 

The reference teachings anticipate the claimed invention. 
 
 
18.  Claims  9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank Accession No. F16115.2 (2011).
 
The Genbank accession F16115.2 teaches an isolated nucleic acid molecule having a sequence that would hybridize under stringent conditions with the complement of a nucleic acid encoding a polypeptide or having a sequence having 100% homology to a nucleic acid encoding the polypeptide, wherein the polypeptide less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is 100% identical to residues 102-115 of SEQ ID NO: 2. 

Qy          1 ProAspGlyTyrGluPheLysPheProAsnArgLeuAsnLeu 14
              ||||||||||||||||||||||||||||||||||||||||||
Db         10 CCAGATGGATACGAATTCAAGTTCCCCAACCGGCTCAACCTG 51
 
Further the  F16115.2 teaches pcDNAII vector comprising the nucleic acid molecule.

The optional limitation recited in claim 9 are optional and recited in the alternative in the claim, the prior art isolated the nucleic acid sequence. 

The reference teachings anticipate the claimed invention. 


19.  Claims  9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 8148067.

The `067 patent teaches and claims the use of a gene (60bp nucleic acid) comprising SEQ ID NO: 765 in methods of diagnosing a patient as having a longitudinal stable classification of SLE (see issued claim 1-2, 14-15), the gene having a sequence that would hybridize under stringent conditions with the complement of a nucleic acid encoding a polypeptide or having a sequence having 100% homology to a nucleic acid encoding the polypeptide, wherein the polypeptide less than or equal to about 60 amino acids in length and comprising an amino acid sequence that is 100% identical to residues 102-115 of SEQ ID NO: 2.

Qy          1 ProAspGlyTyrGluPheLysPheProAsnArgLeuAsnLeu 14
              ||||||||||||||||||||||||||||||||||||||||||
Db          1 CCAGATGGATACGAATTCAAGTTCCCCAACCGCCTCAACCTG 42

The `067 patent teaches adapter sequences for subcloning are added at either end of a coding region specific to a gene or a portion thereof and amplified using PCR. An epitope or affinity tag (6Xhis) or sequences for secretion (detestable label)  from a cell can be added to the adapter sequence to facilitate purification and/or detection of the protein.  Such vectors typically contain a promoter that operably links to the coding region, replication start sites, and antibiotic resistance or metabolite selection sequences.  The expression vector can be used in an in vitro translation system or to transfect cells (see example 12).  The `067 patent teaches compositions comprising gene expression based on nucleic acid (col., 1, lines 51+).

The optional limitation recited in claim 9 are optional and recited in the alternative in the claim, the prior art isolated the nucleic acid sequence. 

The functional properties recited in claim 16 is considered inherent properties. 

The `067 teaches rabbits are injected with the oligopeptide-KLH complexes in complete Freund's adjuvant, and the resulting antisera is tested for specific recognition of the protein or fragments thereof (col., 29, lines 38+). Claims 13-14 are not included because the `067 patent immunized with oligopeptide not the claimed nucleic acid. 

The reference teachings anticipate the claimed invention. 


20.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


21.  Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US20110065756 in view of Darnell et al.

The `756 publication teaches an isolated galectin-1(LEG1) polypeptide identified by mass spectrometry while analyzing the adipose proteome of mouse (see Fig 13F, SEQ ID NO: 240).  The `756 publication teaches that the polypeptide is 12 amino acid long (i.e., less than 60 AA) and 82% identical to the claimed residues 102-115 of SEQ ID NO: 2, 6, 8, 16.  

Qy          1 PDGHEFKFPNR 11
              |||||||||||
Db          2 PDGHEFKFPNR 12

The `756 publication teaches "pharmaceutical composition" refers to the combination of an active agent with a carrier, inert or active, making the composition especially suitable for diagnostic or therapeutic use in vitro, in vivo or ex vivo [0055].

The optional limitation recited in claim 9 are optional and recited in the alternative in the claim. 

The reference teachings differ from the claimed invention only in the recitation of a nucleic acid encoding the polypeptide.

Darnell et al teach that in order to prepare an unlimited amount of a pure gene, a vector containing the gene can be grown in a host cell and DNA extracted.  Darnell et al also teach an expression vector in order to take advantage of “bacterial tricks” that increase mRNA synthesis to produce large quantities of desired proteins using a eukaryotic vector and host cell, or a prokaryotic and bacterial vector and host cell (page 255-258 in particular). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the polypeptide taught by the `756 publication using the recombinant nucleic acid techniques, vectors, host cells and the method of producing the polypeptide as taught by Darnell et al because a vector containing the a gene that grown in a host cell offers to prepare an unlimited amount of a pure gene as well as to produce large quantities of desired proteins as taught by Darnell et al.

Claims 12 is included because while the combined reference teaching is silent with respect to  “immunogenic”, however, the preamble of the claim merely recites an intended use of the composition and as such does not limit the claims. Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).

Claim 16 is included because the claimed functional properties recited in the claim are considered inherent property.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

22.  Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GenBank Accession No. FN092011.1 (2009) or F16115.2 (2011), each  in view of Darnell et al.

The teachings of the FN092011.1 and FN092011.1  have been discussed, supra.

The claimed invention differs from the reference teachings only by the recitation of vectors, a host cell (claims 10-11) and an immunogenic composition comprising the nucleic acid and a carrier in claim 12.

Darnell et al teach that in order to prepare an unlimited amount of a pure gene, a vector containing the gene can be grown in a host cell and DNA extracted.  Darnell et al also teach an expression vector in order to take advantage of “bacterial tricks” that increase mRNA synthesis to produce large quantities of desired proteins using a eukaryotic vector and host cell, or a prokaryotic and bacterial vector and host cell (page 255-258 in particular).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to express the DNA taught by the FN092011.1 and FN092011.1  using the vectors, host cells and the method of producing the polypeptide as taught by Darnell et al because a vector containing the a gene that grown in a host cell offers to prepare an unlimited amount of a pure gene as well as to produce large quantities of desired proteins as taught by Darnell et al.

It would have obvious to place the referenced nucleic acid molecule in a composition comprising a carrier in a method of preparing an unlimited amount of a pure gene and vectors.

The claimed functional properties in claim 16 are considered inherent properties.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

23.  No claim is allowed.
  
24.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


July 6, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644